20-05027-rbk Doc#261 Filed 06/03/21 Entered 06/03/21 09:49:21 Main Document Pg 1 of
                                         3



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

 In re:                                 §             Chapter 11
 KRISJENN RANCH, LLC                    §
        Debtor                          §          Case No. 20-50805
                                        §
 _________________________________________________________________________

 KRISJENN RANCH, LLC and                §
 KRISJENN RANCH, LLC-SERIES             §
 UVALDE RANCH, and KRISJENN             §
 RANCH, LLC-SERIES PIPELINE             §
 ROW as successors in interest to       §
 BLACKDUCK PROPERTIES, LLC,             §
      Plaintiffs                        §
                                        §
 v.                                     §
                                        §
 DMA PROPERTIES, INC., and              §
 LONGBRANCH ENERGY, LP,                 §        Adversary No. 20-05027
       Defendants                       §
 _________________________________________________________________________

 DMA PROPERTIES, INC                          §
      Cross-Plaintiff/Third Party Plaintiff   §
 v.                                           §
                                              §
 KRISJENN RANCH, LLC,                         §
 KRISJENN RANCH, LLC-SERIES                   §
 UVALDE RANCH, and KRISJENN                   §
 RANCH, LLC-SERIES PIPELINE ROW,              §         Adversary No. 20-05027
 BLACK DUCK PROPERTIES, LLC,                  §
 LARRY WRIGHT, and JOHN TERRILL               §
      Cross-Defendants/Third-Party            §
      Defendants                              §


                               NOTICE OF CONTINUANCE

                PLEASE TAKE NOTICE that the hearing, set for June 7, 2021 has been reset to
   August 2, 2021, at 2:00 p.m. on the following motion:

   [DOC. NO. 204] DMA PROPERTIES'S MOTION FOR ATTORNEYS' FEES AND
   MOTION TO AMEND JUDGMENT
20-05027-rbk Doc#261 Filed 06/03/21 Entered 06/03/21 09:49:21 Main Document Pg 2 of
                                         3




         PLEASE TAKE FURTHER NOTICE that this hearing will be heard via WEBEX
   at https://us-courts.webex.com/meet/King-- NO “IN PERSON” APPEARANCE IS
   REQUIRED. Parties DO NOT need to email for authority to appear by telephone for this
   matter. DIAL IN INFORMATION IS AS FOLLOWS: (650) 479-3207 Access Code 160-
   686-6761

   Dated: June 3, 2021


                                       Respectfully Submitted,

                                       CJMULLER & ASSOCIATES

                                       By: /s/ John Muller
                                         C. John Muller IV
                                         State Bar No. 24070306
                                         john.muller@cjma.law
                                         Ezekiel J. Perez
                                         State Bar No. 24096782
                                         Zeke.perez@cjma.law
                                         111 W. Sunset Rd.
                                         San Antonio, TX 78209
                                         Telephone: 210-664-5000
                                         Facsimile: 210-899-1933

                                         ATTORNEYS FOR DEBTORS




                                                                                          2
20-05027-rbk Doc#261 Filed 06/03/21 Entered 06/03/21 09:49:21 Main Document Pg 3 of
                                         3



                                    CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the foregoing document was served on
  all counsel of record by way of e-service through the CM/ECF system by notice of electronic
  filing or via email on the 3rd day of June 2021:

   Michael Black                                      Jeffery Duke
   BURNS & BLACK PLLC                                 DUKE BANISTER MILLER & MILLER
   750 Rittiman Road                                  22310 Grand Corner Drive, Suite 110
   San Antonio, Texas 78209                           Katy, Texas 77494
   210-829-2022                                       jduke@dbmmlaw.com
   210-829-2021 fax                                   Counsel for Longbranch Energy, LP
   mblack@burnsandblack.com
                                                      William Germany
   Christopher S. Johns                               BAYNE, SNELL, & KRAUSE
   Christen Mason Hebert                              1250 NE Loop 410, Ste. 725
   JOHNS & COUNSEL PLLC                               San Antonio, Texas 78209
   14101 Highway 290 West, Suite                      T- (210) 824-3278
   400A                                               F- (210) 824-3937
   Austin, Texas 78737                                wgermany@bskaw.net
   512-399-3150                                       Attorney for Larry Wright
   512-572-8005 fax
   cjohns@johnsandcounsel.com                         OFFICE OF THE UNITED STATES
   chebert@johnsandcounsel.com                        TRUSTEE
                                                      903 San Jacinto Blvd, Room 230
   Timothy Cleveland                                  Austin, Texas 78701
   CLEVELAND | TERRAZAS PLLC                          shane.p.tobin@usdoj.gov
   4611 Bee Cave Road, Suite 306B                     United States Trustee
   Austin, Texas 78746
   512-689-8698
   tcleveland@clevelandterrazas.com

   Natalie Wilson
   LANGLEY & BANACK, INC.
   745 East Mulberry Avenue | Suite 700
   San Antonio, TX 78212
   210-736-6600
   lwilson@langleybanack.com
   Attorneys for DMA Properties, Inc.
   and Frank Daniel Moore


                                                      /s/ John Muller
                                                          C. John Muller IV




                                                                                                   3
